Filed 7/7/15 Jose P. v. Super. Ct. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


JOSE P.,                                                             B263335
                                                                     (Los Angeles County
         Petitioner,                                                 Super. Ct. No. CK99083)

         v.

THE SUPERIOR COURT OF LOS
ANGELES COUNTY,

         Respondent;

DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Real Party in Interest.



         APPEAL from an order of the Superior Court of Los Angeles County, Terry T.
Truong, Judge. Petition denied.
         Gina Zaragoza for Petitioner.
         Office of the County Counsel, Mark J. Saladino, County Counsel, and Navid
Nakhjavani, Deputy County Counsel, for Real Party in Interest.
       Jose P., the presumed father of two and one half year-old J.P. (the child), has filed
a California Rules of Court, rule 8.452 extraordinary writ petition. The father seeks to set
aside a dispositional order made on March 17, 2015, setting the dependency proceedings
for a Welfare and Institutions Code section 366.261 parental termination rights hearing.
This order followed the sustaining of a section 342 petition. The child had been removed
from the father’s custody 23 months earlier. Ruling that the time for providing services
had expired, the juvenile court denied further reunification services and proceeded to set
a section 366.26 hearing. The father contends he was denied a contested hearing and
such was an abuse of discretion. The father also argues he was not given notice the
juvenile court would not order reunification services. And the father contends a further
period of reunification services was not contrary to the child’s best interests.2 We deny
the petition.
       First, the father’s contention the denial of a contested hearing was an abuse of
discretion is forfeited by his failure to object in the juvenile court. (In re S.B. (2004) 32
Cal.4th 1287, 1293; accord, In re A.B. (2014) 225 Cal.App.4th 1358, 1365-1366; In re
A.A. (2012) 203 Cal.App.4th 597, 605-606.) At the March 17, 2015 hearing, the father’s
counsel, Gina Zaragoza, stated she did not receive notice the juvenile court would not
follow the department’s recommendation. However, Ms. Zaragoza did not request a
contested hearing. Also, Ms. Zaragoza did not join in the mother’s requests to continue
the matter for a contest and to file points and authorities on whether reunification services
could be ordered. As father did not request a contested hearing, the contention on appeal
is forfeited.
       Second, the denial of further reunification services did not constitute an abuse of
discretion. (San Joaquin Human Services Agency v. Superior Court (2014) 227
Cal.App.4th 215, 223; In re William B. (2008) 163 Cal.App.4th 1220, 1229.)

1
        All further statutory references are to the Welfare and Institutions Code unless
stated otherwise.
2
        Real Party in Interest, the department, filed a letter brief advising that, since its
recommendation below was that further reunification services should be offered, it would
not file a brief supporting the order for no further reunification services.

                                               2
The maximum time period during which child welfare services, including reunification
services, may be provided shall not exceed 18 months from the date physical custody was
taken from the parent. (§ 361.5, subd. (a)(1), (3); see In re T.W. (2013) 214 Cal.App.4th
1154, 1165.) The 18-month time frame may be extended up to a maximum period of 24
months only if the juvenile court makes 2 findings. Initially, the juvenile court must find
it is in the child’s best interest to have the reunification services time period extended.
And the juvenile court must find there is a substantial probability the child will be
returned to the parent’s physical custody within the additional time period.
(See § 361.5, subd. (a)(4); San Joaquin Human Services Agency v. Superior Court, supra,
227 Cal.App.4th at pp. 222-223.) In this case, the extension could have only been for
one month because that is all that remained of the 24 month period following the child’s
detention.
       The father makes no contention that the child’s “best interests” required that one
more month of services be provided. Nor does the father contend it was likely he would
achieve reunification within one additional month. The father does not address the
applicable law, section 361.5, at all. The child became a juvenile court dependent
because he suffered from a fractured right tibia and healing and acute fractures of six ribs.
All of these injuries were unexplained and deliberately inflicted while in the father’s sole
care. To compound matters, the father had a history of domestic violence. Completion
of a 52-week domestic violence and anger management program did not rehabilitate the
father. The father was reunified with the child on January 24, 2015. The next day, the
father severely beat the mother in the child’s presence. Photographs of the injuries
depicted significant swelling and bruising around the mother’s eyes. Thereupon, the
child was redetained. Moreover, the juvenile court’s new dispositional orders following
the sustaining of the section 342 petition required the father to complete: another 52
week-long domestic violence counseling program; anger management counseling; and
individual counseling. The father’s visits were restricted to monitored visitation. Under
these circumstances, the juvenile court could reasonably rule that there is no probability
the father would reunify with the child in one month. And, the juvenile court could

                                              3
reasonably find it would not be in the child’s best interest to participate in one more
month of reunification services. Finally, the juvenile court could reasonably conclude
that it was not in the child’s best interest to be reunified with the father, who has a track
record of violent conduct. Accordingly, denial of one more month of reunification
services without a contested hearing was not an abuse of discretion.
       The extraordinary relief writ petition is denied.
                             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                             TURNER, P. J.


We concur:




       MOSK, J.




       KRIEGLER, J.




                                               4